Section 29 of the Jury Law does unquestionably declare that the provisions of that act "in the relation to the selection, drawing, summoning or impaneling of jurors" are to be held as directory, and not mandatory. But this very clearly does not apply to section 4635 of the Code, which provides for the constitution of struck juries.
The contention of counsel that this court has never held an irregularity such as this to be reversible error overlooks the cases of B. U. St. Ry. Co. v. Ralph, 92 Ala. 273, 9 So. 222, and Smith v. Kaufman, 100 Ala. 408, 14 So. 111.
With respect to the nonapplication of rule of practice 45 to this case, it is not the policy of this court to apply that wholesome and useful rule in such a way as to nullify positive laws which can be upheld only by their compulsory observance.
This is not a case of mere irregularity in the mode of striking, but of a structural defect in the constitution of the panel itself. *Page 41 
It is obviously of the highest importance that parties who demand a struck jury should have the assurance that they will get the jury promised them by the statute, and not one which the trial court or the appellate court may think is "just as good." Otherwise, as we have already observed, the exercise of the right would become an uncertain speculation.
For these reasons, which seem to us compelling, we adhere to our original ruling, and deny the application for rehearing.